DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
Applicant's submission filed on 12/08/2021 has been entered.  Claims 1-17 remain(s) pending in the application.  Applicant's response is with respect to the rejections previously set forth in the Non-Final Office Action mailed 06/08/2021, hereinafter NFOA.

Response to Arguments
Applicant's arguments have been fully considered but they are not persuasive. 
In response to applicant’s arguments with respect to claim 1 regarding Chi; Wei-Ming US 20100259047 A1, hereinafter Chi, failing to disclose “a flexible tether to allow the support structure to continuously move and tilt with respect to the anchor”, the examiner respectfully disagrees.  
The applicant argued that in the NFOA page 3, the examiner admits that Chi fails to disclose a flexible tether.  In response, the applicant fails to cite the portion of page 3 that states said admission.  A review of page 3 (and all other pages) fails to reveal said admission.  Therefore, this argument is moot.
The applicant further argued that the examiner’s inherency argument is improper as Chi fails to teach claimed structure (flexible tether).  In response, an in light of 

In response to applicant’s arguments with respect to claims 1 and 17 regarding the modified device of Chi, in view of Bull; Diana et al. US 20070266704 A1, hereinafter Bull, failing to disclose “a flexible tether to allow the support structure to continuously move and tilt with respect to the anchor”, the examiner respectfully disagrees.  
The applicant argued that there is no teaching to combine Chi and Bull, and instead the examiner used improper hindsight bias for the combination.  In response, the examiner provided motivation for the combination in the NFOA [0023-0024]; “the anchor and flexible tether enables the support structure to be oriented in a desired direction” Bull [0012-0014].  Therefore, proper motivation under KSR rationale G in accordance with the MPEP 2143.  
The applicant further argued that Bull fails to disclose a flexible tether, and that [0012-0014] fails to mention a flexible tether.  In response, [0012-0014] discloses that “the float and the spar can both move (i.e., neither the spar nor the float is fixedly anchored to the sea bottom) a mooring system is designed to hold the WEC buoy within a prescribed area”.  This portion explicitly states that the ‘mooring system’ (a synonymous term for flexible tether and anchor) is flexible and enables movement/tilting.  Fig. 1 also depicts the ‘mooring system’ as at least one tether, which is connects the support structure/spar (200) to at least one anchor.  Therefore, Bull teaches “a flexible tether to allow the support structure to continuously move and tilt with respect to the anchor”.  [0058] further discloses “The spar may be held in place using a 

In response to applicant’s arguments with respect to claim 1 regarding Chi, failing to disclose “a first float… a second float”, the examiner respectfully disagrees.  
In response, Chi discloses a ‘buoy’ style device comprised of a first float (the portion of (20)) that provides buoyancy for the overall device as indicated in:
 [0005] which states “the spar which has a submerged end connected to the sea bed or to a heave plate which renders the spar relatively stationary”, therefore establishing that spar/support structure is buoyant and NOT connected to the sea bed; 
[0005] which states “a water and air tight chamber needs to be formed within the spar”, thereby establishing a lighter than water buoyant chamber; 
[0032] which states “In FIG. 1A part of the spar is folded over to facilitate the towing and deployment of the WEC in deeper water. FIG. 1B shows the WEC 8 as it would be deployed in a body of water”, thereby establishing that the device is deployed in deep water
[0048] which states “Alternatively, the generator/motor can be operated as a motor (the motor mode) and the motor can then be used to drive the float up (above the waves) to a maintenance position”, therefore establishing that the spar/support structure provides the buoyancy for the overall structure and  NOT 
Furthermore, the second float (10) is identified as the claimed second float in [0032].  Therefore, Chi provides the first and second float as claimed.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


Claim(s) 1, 2, 4, 5, 12 and 15 is/are rejected under pre-AIA  35 U.S.C. 103(a) as obvious over Chi; Wei-Ming US 20100259047 A1, hereinafter Chi, in view of Bull; Diana et al. US 20070266704 A1, hereinafter Bull.
Chi and Bull are considered analogous art to the claimed invention because the references are from the same field of endeavor as the claimed invention (ocean wave power plant); or the reference is reasonably pertinent to the problem faced by the inventor (capturing wave energy via floating bodies).  MPEP2141.01(a) I.
Regarding claim 1, Chi discloses (Fig. 5-7) an ocean wave power plant comprising: 
a support structure (20), the support structure having an upper end (the depicted upper end of 20) that extends above a surface of the body of water (depicted as 
a first float coupled to the support structure and below the surface of the body of water, the first float adapted to positioned beneath a surface of the body of water and provide buoyancy to the support structure, wherein the support structure can move with respect to the anchor (see [0010a-d] above); 
an electric power generating subsystem (27) having a position that is fixed with respect to the first float (Fig. 6 depicts a generator located at the upper end supported by a structure/platform (20/27a)); 
a second float (10, [0032]) adapted float on the surface of the body of water above the first float (depicted above the first float), the second float adapted to move vertically relative to the first float (depicted as moving vertically with respect to the first float), 
a transmission member (310, 311) attached at one end to the second floating body and at a second end to the power generating subsystem [0043]; 
wherein movement of the second floating body on the surface of the body of water causes the transmission member to transmit the movement of the second floating body to the power generating subsystem to generate electricity [0043]. 
Chi further discloses ([0032], Fig. 1A, 1B) a first and second configuration of the device enables the device to be more easily towed to its location in deeper water wherein it is extended at deployment.   
Chai fails to explicitly state that the ocean wave power plant comprises an anchor and the support structure is secured to the anchor with a flexible tether to allow the 

Bull discloses (Fig. 1) an ocean wave power plant comprising:
a support structure (200), an anchor, the support structure is secured to the anchor with a flexible tether to allow the support structure to continuously move and tilt with respect to the anchor ([0012-0014] and Fig. 1 depicts at least one flexible tether anchored to the sea floor, [0058] further discloses “The spar may be held in place using a compliant, three point mooring system… Tether lines from the ASB's connect to the spar. The compliancy of the system allows the spar to move with tidal variation, and survive heavy seas… Mooring lines may include a combination of synthetic lines, wire rope, chain and shackle components. Anchors on the sea-bed may be sized…”)
Bull further teaches the anchor and flexible tether enables the support structure to be oriented in a desired direction [0012].
It would have been obvious to one of ordinary skill in the art, at the time the invention was made, to modify the device of Chi, by providing the anchor/tether, as taught by Bull, for the purpose of orienting the power plant in a desired direction.
Regarding claim 2, Chi discloses (Fig. 2, 3) the transmission member (310, 311) is a flexible transmission member (rope [0033]), the power generating subsystem (27/34) comprises a bidirectional to unidirectional conversion mechanism (32, [0037]) driving a shaft (301) of an electric generator (34), wherein the shaft comprises a first pulley (30, 71) and a second pulley (73, Fig. 7(a)), the first pulley comprises a first freewheel device (clutch, [0037]) connected to the shaft, the second pulley comprises a 
Regarding claim 4, Chi discloses (Fig. 5-7) the flexible transmission member is comprised of at least one of the following materials: rope, wire, chain [0033]. 
Regarding claim 5, Chi discloses the claimed invention substantially as claimed, as set forth above for Claim 1 except fails to explicitly state that the first floating body includes an opening to allow for the passage of the support structure.
Bull discloses (Fig. 1-5, 15) the support structure (200), the first float (301), the second float (100), wherein the first floating body includes an opening to allow for the passage of the support structure ([0067] discloses the first float is located at the end of the spar (as depicted) or may be located “along” the spar, thereby by necessity providing an opening to allow the passage of the support structure).
Because both Chi and Bull teach buoy type ocean wave power plants, it would have been obvious to one skilled in the art to substitute first floating body including an opening as taught by Bull for the generic/undisclosed first floating body of Chi to achieve the predictable result of providing a first
Regarding claim 12, Chi discloses (Fig. 2) the second float (10) includes an internal chamber that is filled with air to allow the second float to float on the surface of the body of water (depicted as filled with air/empty, [0032]).
Regarding claim 15, Chi discloses (Fig. 5-7) the second float (10) slides along the support structure [0035].

Claims 3, 6, 7, 9, 13, 14, 16 and 17 are rejected under 35 U.S.C. 103 as being unpatentable over Chi, in view of Bull, in further view of Dragic; Mile US 20100043425 .  
Dragic is considered analogous art to the claimed invention because the reference is from the same field of endeavor as the claimed invention (ocean wave power plant); or the reference is reasonably pertinent to the problem faced by the inventor (capturing wave energy via floating bodies).  MPEP2141.01(a) I.
Regarding claim 3, Chi discloses the claimed invention substantially as claimed, as set forth above for Claim 1 except fails to explicitly state that the transmission member comprises a rack and a pinion gear, the power generating subsystem comprises a bidirectional to unidirectional conversion mechanism driving a drive shaft of an electric generator. 
Dragic discloses (Fig. 17) a transmission member (26) comprises a rack and pinion gear [0080], a power generating subsystem (20) comprises a bidirectional to unidirectional conversion mechanism (300) driving a shaft (327) of an electric generator (20), wherein the rack and pinion gear comprises two above each other located gears (27a, b) being simultaneously engaged by the rack (26a), wherein gear (27a) is connected via a shaft (321b) to a first freewheel device (322e) engaging a gear (323m) on shaft (325d) wherein the gear (323m) is engaging a gear (323a) on shaft (327) being in one end connected to the shaft (327) of the electric power generator and  in another end being connected to freewheel device (322f) on a shaft (325e), wherein the freewheel device (322f) is connected via shaft (321c) to the gear (27b) being engaged by the rack (26a), the freewheel device (322e) and the freewheel device (322f) is made to be engaged one at a time respectively when the rack (26) moves upwards and when the rack (26) moves downwards [0097-0098].
Because both Chi and Dragic teach transmission members and unidirectional gearing mechanisms, it would have been obvious to one skilled in the art to substitute the rack and pinion system for the flexible pulley system to achieve the predictable result of transmitting bidirectional motion into unidirectional motion.

Regarding claim 6, Chi discloses the claimed invention substantially as claimed, as set forth above for Claim 1 except fails to explicitly state that the transmission member is a rack, and it is coupled to the second floating device by a ball joint. 
Dragic discloses (Fig. 17) a transmission member (26) comprises a rack and pinion gear [0080], a power generating subsystem (20) comprises a bidirectional to unidirectional conversion mechanism (300) driving a shaft (327) of an electric generator (20), wherein the rack and pinion gear comprises two above each other located gears (27a, b) being simultaneously engaged by the rack (26a), wherein gear (27a) is connected via a shaft (321b) to a first freewheel device (322e) engaging a gear (323m) on shaft (325d) wherein the gear (323m) is engaging a gear (323a) on shaft (327) being in one end connected to the shaft (327) of the electric power generator and  in another end being connected to freewheel device (322f) on a shaft (325e), wherein the freewheel device (322f) is connected via shaft (321c) to the gear (27b) being engaged by the rack (26a), the freewheel device (322e) and the freewheel device (322f) is made to be engaged one at a time respectively when the rack (26) moves upwards and when the rack (26) moves downwards [0097-0098], wherein the second floating device is coupled via a ball joint (3).
Because both Chi and Dragic teach transmission members and unidirectional 

Regarding claim 7, Chi discloses the claimed invention substantially as claimed, as set forth above for Claim 1 except fails to explicitly state that the floating body has an elongated shape. 
Dragic discloses (Fig. 17) a transmission member (26) comprises a rack and pinion gear [0080], a power generating subsystem (20) comprises a bidirectional to unidirectional conversion mechanism (300) driving a shaft (327) of an electric generator (20), wherein the rack and pinion gear comprises two above each other located gears (27a, b) being simultaneously engaged by the rack (26a), wherein gear (27a) is connected via a shaft (321b) to a first freewheel device (322e) engaging a gear (323m) on shaft (325d) wherein the gear (323m) is engaging a gear (323a) on shaft (327) being in one end connected to the shaft (327) of the electric power generator and  in another end being connected to freewheel device (322f) on a shaft (325e), wherein the freewheel device (322f) is connected via shaft (321c) to the gear (27b) being engaged by the rack (26a), the freewheel device (322e) and the freewheel device (322f) is made to be engaged one at a time respectively when the rack (26) moves upwards and when the rack (26) moves downwards [0097-0098], 
wherein the floating body has an elongated shape which allows the floating body to self-align parallel to the waves [0099].
It would have been obvious to one of ordinary skill in the art, at the time the 

Regarding claim 9, Chi discloses the claimed invention substantially as claimed, as set forth above for Claim 2 except fails to explicitly state that the power generating subsystem includes a flywheel that assist in maintaining inertia on the shaft of the motor. 
Dragic discloses (Fig. 17) a transmission member (26) comprises a rack and pinion gear [0080], a power generating subsystem (20) comprises a bidirectional to unidirectional conversion mechanism (300) driving a shaft (327) of an electric generator (20), wherein the rack and pinion gear comprises two above each other located gears (27a, b) being simultaneously engaged by the rack (26a), wherein gear (27a) is connected via a shaft (321b) to a first freewheel device (322e) engaging a gear (323m) on shaft (325d) wherein the gear (323m) is engaging a gear (323a) on shaft (327) being in one end connected to the shaft (327) of the electric power generator and  in another end being connected to freewheel device (322f) on a shaft (325e), wherein the freewheel device (322f) is connected via shaft (321c) to the gear (27b) being engaged by the rack (26a), the freewheel device (322e) and the freewheel device (322f) is made to be engaged one at a time respectively when the rack (26) moves upwards and when the rack (26) moves downwards [0097-0098], 
wherein the power generating subsystem includes a flywheel (19) that assist in maintaining inertia on the shaft of the motor [0082].
It would have been obvious to one of ordinary skill in the art, at the time the invention was made, to modify Chi, by providing a flywheel, as taught by Dragic, for the purpose of assisting in maintaining inertia on the shaft of the motor.

Regarding claim 13, Chi discloses the claimed invention substantially as claimed, as set forth above for Claim 12 except fails to explicitly state that the second float includes a second internal chamber filled with water. 
Dragic discloses (Fig. 13, 18, 19) an ocean wave power plant comprising a float (IIe) comprising a first internal cavity (68b) and at least a second internal cavity (68a) that can be filled with water [0103, 0104] through respective openings (the entire bottom is open) located on a bottom side (68a) of the float, when the float is deployed in water, one-way vents (69) are arranged with openings on a top surface of the float providing channels from the at least second cavity providing airing when water is filled in the at least second cavity [0103, 0104].
Dragic further discloses providing a float with two cavities, air channels and one way vents provides a float with increased mass, stability, and generator (20) turning power [0104].
It would have been obvious to one of ordinary skill in the art, at the time the invention was made, to modify Chi, by providing a float with two cavities, air channels and one way vents, as taught by Dragic, for the purpose of increasing the mass, stability, and generator turning power of a float.
Regarding claim 14, Dragic further discloses (Fig. 13, 18, 19) the second float includes one-way valves (69) to allow air to be purged from the second internal 

Regarding claim 16, Chi discloses the claimed invention substantially as claimed, as set forth above for Claim 15 except fails to explicitly state that the second float includes a pivot mechanism to allow the second float to pivot with respect to the support structure.
Dragic discloses (Fig. 17) a transmission member (26) comprises a rack and pinion gear [0080], a power generating subsystem (20) comprises a bidirectional to unidirectional conversion mechanism (300) driving a shaft (327) of an electric generator (20), wherein the rack and pinion gear comprises two above each other located gears (27a, b) being simultaneously engaged by the rack (26a), wherein gear (27a) is connected via a shaft (321b) to a first freewheel device (322e) engaging a gear (323m) on shaft (325d) wherein the gear (323m) is engaging a gear (323a) on shaft (327) being in one end connected to the shaft (327) of the electric power generator and  in another end being connected to freewheel device (322f) on a shaft (325e), wherein the freewheel device (322f) is connected via shaft (321c) to the gear (27b) being engaged by the rack (26a), the freewheel device (322e) and the freewheel device (322f) is made to be engaged one at a time respectively when the rack (26) moves upwards and when the rack (26) moves downwards [0097-0098], wherein the second float includes a pivot mechanism to allow the second float to pivot with respect to the support structure in the form of a ball joint (3).
Because both Chi and Dragic teach transmission members and unidirectional gearing mechanisms, it would have been obvious to one skilled in the art to substitute 

Regarding claim 17, Chi discloses (Fig. 5-7) an ocean wave power plant comprising: 
a support structure (20) ([0032] discloses the buoy style device is deployed in deep water), the support structure having an upper end (the depicted upper end of 20) that extends above a surface of the body of water (depicted as extending above float (10) and therefore above the surface of the water); 
a first float coupled to the support structure and below the surface of the body of water, the first float adapted to positioned beneath a surface of the body of water and provide buoyancy to the support structure, wherein the support structure can move with respect to the anchor (see [0010a-d] above); 
an electric power generating subsystem (27) having a position that is fixed with respect to the first float (Fig. 6 depicts a generator located at the upper end supported by a structure/platform (20/27a)); 
a second float (10, [0032]) adapted float on the surface of the body of water above the first float (depicted above the first float), the second float adapted to move vertically relative to the first float (depicted as moving vertically with respect to the first float), 
a transmission member (310, 311) attached at one end to the second floating body and at a second end to the power generating subsystem [0043]; 
wherein movement of the second floating body on the surface of the body of 

Chi further discloses ([0032], Fig. 1A, 1B) a first and second configuration of the device enables the device to be more easily towed to its location in deeper water wherein it is extended at deployment.   
Chai fails to explicitly state that the ocean wave power plant comprises an anchor and the support structure is secured to the anchor with a flexible tether to allow the support structure to continuously move and tilt with respect to the anchor.

Bull discloses (Fig. 1) an ocean wave power plant comprising:
a support structure (200), an anchor, the support structure is secured to the anchor with a flexible tether to allow the support structure to continuously move and tilt with respect to the anchor ([0012-0014] and Fig. 1 depicts at least one flexible tether anchored to the sea floor, [0058] further discloses “The spar may be held in place using a compliant, three point mooring system… Tether lines from the ASB's connect to the spar. The compliancy of the system allows the spar to move with tidal variation, and survive heavy seas… Mooring lines may include a combination of synthetic lines, wire rope, chain and shackle components. Anchors on the sea-bed may be sized…”)
Bull further teaches the anchor and flexible tether enables the support structure to be oriented in a desired direction [0012].
It would have been obvious to one of ordinary skill in the art, at the time the invention was made, to modify the device of Chi, by providing the anchor/tether, as 

The modified device of Chi/Bull fails to explicitly state that the second float is adapted to pivot with respect to the support structure. 
Dragic discloses (Fig. 17) a transmission member (26) comprises a rack and pinion gear [0080], a power generating subsystem (20) comprises a bidirectional to unidirectional conversion mechanism (300) driving a shaft (327) of an electric generator (20), wherein the rack and pinion gear comprises two above each other located gears (27a, b) being simultaneously engaged by the rack (26a), wherein gear (27a) is connected via a shaft (321b) to a first freewheel device (322e) engaging a gear (323m) on shaft (325d) wherein the gear (323m) is engaging a gear (323a) on shaft (327) being in one end connected to the shaft (327) of the electric power generator and  in another end being connected to freewheel device (322f) on a shaft (325e), wherein the freewheel device (322f) is connected via shaft (321c) to the gear (27b) being engaged by the rack (26a), the freewheel device (322e) and the freewheel device (322f) is made to be engaged one at a time respectively when the rack (26) moves upwards and when the rack (26) moves downwards [0097-0098], wherein the second float includes a pivot mechanism to allow the second float to pivot with respect to the support structure in the form of a ball joint (3).
Because both Chi and Dragic teach transmission members and unidirectional gearing mechanisms, it would have been obvious to one skilled in the art to substitute flexible pulley system for the rack/ball joint and pinion system to achieve the predictable result of transmitting bidirectional motion into unidirectional motion.

Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over Chi, in view of Bull, in further view of Holmes; William C. US 5690047 A, hereinafter Holmes.  
Holmes is considered analogous art to the claimed invention because the reference is from the same field of endeavor as the claimed invention (ocean wave power plant); or the reference is reasonably pertinent to the problem faced by the inventor (capturing wave energy via floating bodies).  MPEP2141.01(a) I.
Regarding claim 8, Chi discloses the claimed invention substantially as claimed, as set forth above for Claim 1 except fails to explicitly state that the floating body is spherical.  Instead, Chi discloses a floating body is circular.
Holmes discloses (Fig. 1) an anchor (d10), a support structure (21/23), a floating body (12), wherein the first floating body is spherical (depicted as spherical).
Because both Chi and Holmes teach floating bodies, it would have been obvious to one skilled in the art to substitute floating body shape (spherical) as taught by Holmes for the circular shape of Chi to achieve the predictable result of providing a floating body. 

Claims 10 and 11 are rejected under 35 U.S.C. 103 as being unpatentable over Chi, in view of Bull, in further view of Bryant; Frank Allan US 3880105 A, hereinafter Bryant.  
Bryant is considered analogous art to the claimed invention because the reference is reasonably pertinent to the problem faced by the inventor (raising and lowering an anchor).  MPEP2141.01(a) I.
Regarding claim 10, Chi discloses the claimed invention substantially as claimed, as set forth above for Claim 1 except fails to explicitly state that the power plant further comprises a method of deployment.
Bryant discloses (Fig. 1, 4) a support structure (V), an anchor (A), the support structure is secured to the anchor with a flexible tether (M) to allow the support structure to continuously move and tilt with respect to the anchor (Col 3 Ln 29-59); and
a method of deployment, wherein the method comprises: 
filling compressed air in a storage cavity (13) of the anchor (A) to allow the anchor to float (Col 5 Ln 14-18 discloses filling cavity with air to float anchor);
towing the ocean wave power plant together with the anchor to a desired location in the body of water (Fig. 1 depicts the ship with the anchor, the ship is mobile with the anchor and therefore tows the anchor to a desired location); 
sinking the anchor by releasing the compressed air from the storage cavity of the anchor (Col 5 Ln 14-18 discloses filling cavity with liquid and releasing the air to sink anchor).
Bryant further teaches the anchor and flexible tether enables the support structure to be moved to various locations simply and inexpensively (Col 2 Ln 24-43).
It would have been obvious to one of ordinary skill in the art, at the time the invention was made, to modify the modified device of Chi, by providing the anchor/tether, as taught by Bryant, for the purpose of securely holding the device/float at a particular location simply and inexpensively.
Regarding claim 11, Bryant further discloses (Fig. 1, 4) the method further comprises refilling compressed air into the storage cavity so that the anchor can float .

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MATTHEW WIBLIN whose telephone number is (571)272-9836. The examiner can normally be reached Monday-Friday 8:00 am - 4:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MATTHEW WIBLIN/Examiner, Art Unit 3745                                                                                                                                                                                                        
/KENNETH BOMBERG/Supervisory Patent Examiner, Art Unit 3745